      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 1 of 12




                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 4/24/2020


                                                               No. 16-cr-473 (RA)
 UNITED STATES OF AMERICA,

                       v.
                                                              OPINION & ORDER
 HAENA PARK,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

       On April 2, 2020, Defendant Haena Park, who suffers from serious medical issues

including asthma and immune-compromising diseases, filed an emergency motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release

in light of the COVID-19 pandemic. Dkt. 57. Ms. Park is currently housed at FCI

Danbury – a Bureau of Prisons (“BOP”) facility that the Attorney General has singled out

as experiencing especially high levels of COVID-19 infection and where, as of today, 32

staff and 15 inmates have tested positive for the virus, including one of whom has passed

away. After the Court urged the BOP to resolve Ms. Park’s internal request no later than

April 10, see Dkt. 60, the Government informed the Court on that date that the “BOP

ha[d] approved Park’s request to be transferred to home confinement pursuant to 18

U.S.C. § 3624.” Dkt. 62. With its letter, the Government attached the BOP’s official

response, signed by FCI Danbury’s warden, informing Ms. Park of this decision. Almost

two weeks later, on April 22, Ms. Park’s counsel informed the Court that Ms. Park had

not yet been released, nor had the BOP set a release date for her. Dkt. 64. The Court
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 2 of 12



ordered the BOP to respond. On April 23, in an affidavit submitted by the Government,

FCI Danbury’s warden explained that, as a result of agency “revis[ions] [to] the criteria

which must be met in order for an inmate to be referred to home confinement,” Ms.

Park’s transfer had been “suspended” on April 20 and then “renewed on April 23.” Dkt.

69, Ex. 1 (Decl. of Diane Easter, Warden). The BOP now represents that Ms. Park’s

“transfer to home confinement is set for April 30.” Id.

       On April 3, the Attorney General instructed the BOP that “[w]e have to move

with dispatch in using home confinement, where appropriate, to move vulnerable inmates

out of these institutions.” Office of the Attorney General, Memorandum for Director of

Bureau of Prisons: Increasing Use of Home Confinement at Institutions Most Affected by

COVID-19 (Apr. 3, 2020), available at https://www.justice.gov/file/1266661/download.

Yet, more than fourteen days after the BOP “approved [Ms. Park] for transfer to home

confinement,” Ms. Park remains at FCI Danbury. Dkt. 59, Ex. 1. And yesterday, the

BOP represented that it needs seven more days to prepare for her transfer to home

confinement. Dkt. 69, Ex. 1.

       Given the undisputed severity of Ms. Park’s health condition and the acute danger

presented to her by continuing to be housed at FCI Danbury, the Court can no longer wait

for Ms. Park to be released. As the death rate from COVID-19 continues to grow,

especially for those with preexisting health conditions, every day counts. Center for

Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19): People Who

Are At Higher Risk (Apr. 24, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html. Accordingly, the Court restores




                                             2
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 3 of 12



to the docket Ms. Park’s emergency motion for compassionate release and grants it. The

BOP is ordered to release Ms. Park immediately.

                                   LEGAL STANDARD

        Under 18 U.S.C. § 3582(c)(1)(A), a court may “reduce the term of imprisonment”

where (1) “extraordinary and compelling reasons warrant such a reduction,” (2) the

reduction is “consistent with applicable policy statements issued by the Sentencing

Commission,” and (3) the reduction is supported by the factors set forth in 18 U.S.C. §

3553(a). See 18 U.S.C. § 3582(c)(1)(A); see also United States v. Tagliaferri, No. 13-cr-

115 (RA), 2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019) (“District courts have broad

discretion to grant or deny a motion for a sentence reduction.”). Nevertheless, based on the

plain language of § 3582, a court may only consider a compassionate release motion

brought by an incarcerated defendant either “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or after “the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). “The earlier of these two

dates controls.” United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *4

(S.D.N.Y. Apr. 19, 2020). Earlier today, the Government agreed to waive the time required

for Ms. Park to exhaust her administrative remedies. 1

                                        DISCUSSION

        In light of the fact that the Government has agreed to waive exhaustion, the Court

turns to the merits of Ms. Park’s motion. COVID-19’s unprecedented impact on the


        1
         The Government initially opposed Ms. Park’s motion on exhaustion grounds. See Dkt.
59. Following this morning’s conference with the Court, however, it agreed to “waive the
remaining time, approximately three days, for Ms. Park to exhaust her administration remedies.”
Dkt. 72.


                                               3
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 4 of 12



health of millions of people across the world is, tragically, all too apparent. See World

Health Organization, Coronavirus (COVID-19) (Apr. 23, 2020), available at

https://covid19.who.int/. On March 13, 2020, the President of the United States declared

a national emergency due to the spread of the virus. See White House, Proclamation on

Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-

19) Outbreak, (Mar. 13, 2020), available at https://www.whitehouse.gov/presidential-

actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-

disease-covid-19-outbreak/. Today, the country is still reeling with over 800,000 cases

and 45,000 deaths reported. See Central for Disease Control and Prevention,

Coronavirus Disease 2019 (COVID-19): Cases in the U.S. (Apr. 24, 2020), available at

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.

       During this time, the virus has infiltrated many of the BOP’s jails and prisons,

affecting both those who are detained, as well as those who work inside these facilities.

The nature of prisons – crowded, with shared sleeping spaces and common areas, and

often with limited access to medical assistance and hygienic products – put those

incarcerated inside a facility with an outbreak at heightened risk. See United States v.

Resnick, No. 14-cr-810 (CM), 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020) (noting

“the limitations in a prison environment . . . on practicing the hygienic and social

distancing techniques that the Center for Disease Control has put in place to prevent rapid

transmission”); Center for Disease Control and Prevention, Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf (“Correctional and detention




                                              4
       Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 5 of 12



facilities can include custody, housing, education, recreation, healthcare, food service,

and workplace components in a single physical setting. The integration of these

components presents unique challenges for control of COVID-19 transmission among

incarcerated/detained persons, staff and visitors.”). For this reason, some medical

professionals have warned that the highly infectious nature of COVID-19 in conjunction

with a prison environment could amount to a ticking time bomb. See Letters to the

Editor: A prison doctor’s stark warning on coronavirus, jails and prisons, L.A. Times

(Mar. 20, 2020), available at https://www.latimes.com/california/story/2020-03-

20/prison-doctors-stark-warning-on-coronavirus-and-incarceration (“Prisons are petri

dishes for contagious respiratory illnesses.”).

        The relevant Sentencing Commission policy statement, U.S.S.G. § 1B1.13,

provides four circumstances that could constitute “extraordinary and compelling reasons

warrant[ing] the [sentence] reduction,” one of which is “suffering from a serious physical

or mental condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or

she is not expected to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). 2 That

circumstance is clearly met here.

        Ms. Park, who is 44-years old, has a documented history of respiratory issues,

including asthma, and immune-compromising diseases. 3 In connection with the


        2
         The policy statement further provides that to qualify for compassionate release, a
defendant cannot pose “a danger to the safety of any other person or to the community.”
U.S.S.G. § 1B1.13(2). Ms. Park does not present such a danger.
        3
          More specifically, Park’s known ailments include severe asthma; mast cell activation
disorder, which “impacts skin, gastrointestinal tract, central nervous, respiratory, cardiovascular,
neurologic, endrocrinologic, and musculoskeletal systems” and can cause “chest pains [and]
shortness of breath,” Dkt. 37; Ehlers-Danlos Syndrome, a connective tissue disorder; and


                                                  5
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 6 of 12



sentencing of Ms. Park in 2017, the pre-sentence report (“PSR”) described her physical

health as “very poor,” Dkt. 37, and the Court noted that she suffered from “severe

asthma,” in addition to “other health conditions,” Dkt. 44 at Tr. 50:8-9. In her sentencing

submission, a doctor explained that “Ms. Park’s conditions are marked by poor

immunological functioning and can manifest in life-threatening asthma attacks.” Dkt. 57.

       Ms. Park’s medical conditions are precisely those that render a person

increasingly likely to suffer a serious and potentially fatal case of COVID-19, if

contracted. According to the Center for Disease Control and Prevention (the “CDC”),

people with ailments that cause trouble breathing, particularly asthma, or compromise

their immune system are at a significantly higher risk. See Center for Disease Control

and Prevention, Coronavrius Disease 2019 (COVID-19): People with Asthma (Apr. 24,

2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html (“People with moderate to severe asthma may be at higher risk

of getting very sick from COVID-19.”); Center for Disease Control and Prevention,

Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness (Apr. 24, 2020),

available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-

at-higher-risk.html (explaining that “people of any age who have serious underlying

medical conditions,” including those with “[a]sthma (moderate-to-severe),” “[c]hronic

lung disease,” “[s]erious heart conditions,” and conditions that can cause a person to be

“immunocompromised”). Ms. Park falls squarely within the CDC’s high-risk



dysautonomia. See also Dkt. 57 (stating that she has “immune-compromising diseases, asthma,
and lung disease”). In addition, in 2015, Park was diagnosed with a brain aneurysm, for which
she had surgery in March 2017. At sentencing, the Court noted that, while the initial procedure
“appear[ed] to have been successful for now,” Ms. Park “need[ed] to continue to be screened and
surgery may be necessary in the future.” Dkt. 44 at Tr. 50:5-8.


                                               6
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 7 of 12



classification of those most likely to contract and suffer serious, if not fatal,

complications from the virus. 4

        The Court’s concern with Ms. Park’s health during this time is greatly

exacerbated by her place of incarceration. At FCI Danbury, where Ms. Park is being

housed, there is already a documented – and worsening – outbreak of COVID-19. At the

time that Ms. Park filed this motion, there were believed to be nine confirmed cases of

the virus among inmates at FCI Danbury, in addition to “dozens of inmates, if not more,

[who] [we]re symptomatic” but had not been tested. See Dkt. 57. As of April 23, there

have been 32 positive cases of COVID-19 among staff members and 15 among inmates,

one fatal. 5 See BOP, Open COVID-19 Tested Positive Cases (Apr. 23, 2020),

https://www.bop.gov/coronavirus/. The increasing rate of infection at Danbury is

representative of the rising number of cases across BOP facilities. On March 20, there

were two reported cases in BOP facilities nationwide. See Dkt. 71. As of April 22, there

are 977 cases. See id.

        Even the Government has recognized the serious risk that COVID-19 poses to

those currently living within FCI Danbury’s walls. On April 3, Attorney General Barr

issued a directive recognizing that the BOP is “experiencing significant levels of

infection at several of our facilities, including . . . FCI Danbury.” Office of the Attorney

General, Memorandum for Director of Bureau of Prisons: Increasing Use of Home



        4
         Ms. Park also asserts that she was informed that her “bi-weekly medical injections,”
which assist with controlling her compromised immune system, “will be discontinued because
Danbury no longer has the staff to provide the care she needs.” Dkt. 57.
        5
           At this morning’s conference, the Government advised the Court that the particular
camp in which Ms. Park is housed at FCI Danbury does not have any confirmed cases of inmates
or staff infected with COVID-19. Defense counsel contests this factual assertion.


                                               7
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 8 of 12



Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020), available at

https://www.justice.gov/file/1266661/download. That directive urged the BOP to “give

priority to these institutions . . . as you continue to process the remaining inmates who are

eligible for home confinement” and “to move with dispatch in using home confinement,

where appropriate, to move vulnerable inmates out of these institutions.” Id.

       The Court recognizes that the BOP is working to control the spread of COVID-19

within its facilities. Yet, as the situation currently stands, the combination of Ms. Park’s

preexisting medical issues that put her at heightened risk of becoming seriously ill from

or succumbing to the virus and the worsening outbreak at FCI Danbury establish an

“extraordinary and compelling reason[]” warranting her immediate release. 18 U.S.C. §

3582(c)(1)(A)(i); see also United States v. Nkanga, No. 18-cr-713 (JMF), 2020 WL

1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (“[T]he best – perhaps the only – way to

mitigate the damage and reduce the death toll [of inmates from COVID-19] is to decrease

the jail and prison population by releasing as many people as possible.”).

       Although Ms. Park has presented an “extraordinary and compelling reason[]” for

compassionate release, the Court must also consider the factors set forth in § 3553(a).

Ms. Park’s conduct was egregious. For over six years, through charm and manipulation,

Ms. Park defrauded more than 40 individuals of $23 million. See Dkt. 44 at Tr. 47:6-8.

As the Court noted at sentencing, Ms. Park’s victims, many of whom were those she

loved most in the world, suffered harm that is “immeasurable” in “[t]he loss of

livelihood, of savings, of college funds, [and] the precious fruits of hard labor[.]” Id. at

Tr. 47:21-23. Some of Ms. Park’s victims also “described the devastating loss not only

of financial security, but the loss of dignity and trust in others.” Id. at Tr. 48:8-10. In




                                               8
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 9 of 12



light of the severity of Ms. Park’s conduct and the number of people harmed by it, the

Court then believed that “a very substantial sentence need[ed] to be imposed,” Id. at Tr.

48:18-19, and sentenced her to a term of 36 months in prison accordingly. If not for the

unprecedented pandemic facing the nation, Ms. Park would have been required to serve

the entirety of that sentence.

       Nonetheless, certain § 3553(a) factors also weigh in favor of granting Ms. Park’s

motion at this time. Ms. Park’s health conditions, and the outbreak at FCI Danbury, now

take precedence in light of the pandemic. In addition, Ms. Park’s offense was her first,

was nonviolent, and she appears to pose little risk of recidivating. She has also taken

steps to rehabilitate herself while incarcerated over the past 16 months, including by

tutoring other women at the prison for six to eight hours a day. See Dkt. 57. In light of

the BOP’s April 9 decision to transfer Ms. Park to home confinement pursuant to §

3624(c), the Court is not alone in finding that the relevant factors weigh in favor of her

release from incarceration at this time. See 18 § U.S.C. 3624(c)(2) (authorizing the use

of home confinement for “prisoners with lower risk levels and lower needs on home

confinement”). That the BOP shared the view that it would be appropriate for Ms. Park

to be released on home confinement is revealing.

        Although releasing Ms. Park from custody is, in the Court’s view, appropriate in

light of the health issues at play, the Court would not otherwise have chosen to have Ms.

Park serve only half of her sentence. The Court’s preferred course of action would have

been to grant her temporary release, removing her from FCI Danbury during the

pandemic while requiring her to eventually serve the remainder of her sentence once the

danger from COVID-19 had subsided. But the mechanism for granting temporary release




                                             9
      Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 10 of 12



– 18 U.S.C. § 3622(a) – lies solely in the BOP’s hands, leaving the Court without any

authority to grant the relief it believes most proper in this instance. See, e.g., United

States v. Roberts, No. 18-cr-528, 2020 WL 1700032, at *3 (The Court does not wish to

give Ms. Roberts a windfall; it wishes to temporarily release her until the threat from

COVID-19 passes and she can finish her sentence in safety.”); United States v. Credidio,

No. 19 Cr. 111 (PAE), 2020 WL 1644010, at *2 (S.D.N.Y. Apr. 2, 2020) (“The Court is

thus ‘powerless’ to order Ms. Credido ‘temporarily released from custody until

circumstances improve,’ even though such temporary release would be ‘the rational and

right result.’”).

        In its discretion, however, the BOP chose not to utilize § 3622(a) to “furlough”

Ms. Park, but instead approved her for transfer to home confinement pursuant to §

3624(c). Dkt. 62, Ex. 1. Ms. Park was informed of this decision on April 9, and the

Court on April 10. See Dkt. 62. It was only on April 22 that the Court was advised that

the BOP had not yet set a release date for Ms. Park and did “not anticipate that she will

be released tomorrow [April 23],” Dkt. 64, even though she had already been under

quarantine for 14 days. That day, the Court directed the Government to submit an

affidavit from FCI Danbury’s warden “explaining why [the BOP] is refusing to transfer

Ms. Park to home confinement,” as initially represented. Dkt. 65. On April 23, the BOP

indicated that although her transfer to home confinement had been delayed because of

changes to the relevant guidelines, now “her transfer to home confinement is set for April

30, 2020.” Dkt. 69, Ex. 1.

        But the Court will not allow Ms. Park to be endangered for one more day. We are

living in novel and dangerous times. Every day – indeed, every minute – may count,




                                              10
     Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 11 of 12



particularly for someone like Ms. Park who is at a high-risk from COVID-19 and

currently lives in a facility with a documented outbreak and limited means of protection.

Furthermore, in light of the ever-changing guidelines that the Department of Justice has

issued to the BOP regarding home confinement, furlough, and compassionate release, the

Court cannot be assured that Ms. Park will indeed be released on April 30, as is currently

being represented.

       Because it lacks the authority to grant the temporary release it deems most

appropriate, the Court is faced with a singular decision: either to leave Ms. Park at FCI

Danbury longer during this pandemic despite her documented health risk or to grant her

request for compassionate release. To avoid a sentence that was sufficient but no greater

than necessary, see 18 U.S.C. § 3553(a), from becoming one immeasurably greater than

necessary, Ms. Park must be released.

                                     CONCLUSION

       For the foregoing reasons – the current conditions at FCI Danbury, Ms. Park’s

significant preexisting medical conditions, and the fact that she still remains at FCI

Danbury over two weeks after having been approved for home confinement by the BOP,

Ms. Park’s motion for compassionate release is granted. Her sentence of incarceration is

reduced to time served, and she is to be released from BOP custody effective

immediately. On consent, Ms. Park shall be placed on supervised release status, with

home confinement until June 19, 2021, the date on which she was expected to complete

her custodial sentence. See 18 U.S.C. § 3582(c)(1)(A) (authorizing the Court to “reduce

the term of imprisonment (and may impose a term of probation or supervised release with

or without the conditions that does not exceed the unserved portion of the original term of




                                             11
     Case 1:16-cr-00473-RA Document 73 Filed 04/24/20 Page 12 of 12



imprisonment)”); Dkt. 71. Furthermore, until June 19, 2021 and for three years

thereafter, Ms. Park shall abide by all the terms and conditions of supervised release that

were previously imposed on her and are memorialized in her judgment of conviction,

dated July 11, 2017. See Dkt. 43.

         Finally, a word for Ms. Park’s victims who object to her release. The Court

shares your view that in light of the gravity of her conduct, Ms. Park deserves to spend

every day of the sentence that she received in prison. But as other judges across this

country have rightly noted, “we are not currently living under normal circumstances.”

United States v. Gross, No. 15-cr-769 (AJN), 2020 WL 1673244, at *3 (S.D.N.Y. Apr. 6,

2020). The Court fears that leaving Ms. Park any longer at FCI Danbury may convert a

three-year prison sentence into a death sentence. And that the Court cannot allow.

SO ORDERED.

Dated:      April 24, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge




                                            12
